Dewey, J.
1. The instruction of the judge, that, under the circumstances of the case, as disclosed by the evidence, it was not incumbent on the plaintiffs to show that the alteration of the note was made before it was signed, was certainly sufficiently favorable to the plaintiffs, and furnishes no ground of exception by them.
2. The position assumed by the plaintiffs, that the sureties, by permitting their principal to take the note to the bank to be dis- ■ counted, gave confidence to him, and must suffer for his miseon*98duct in altering the note, is untenable. The principle sought to be applied is not applicable to this case. The sureties assume a certain definite obligation, the extent oí which is clearly and fully stated in the writing they sign. To that extent, they give confidence and credit to the principal, but no farther. In the ordinary course of business, such a note, obtained by the principal for his own use and benefit, passes into his hands, to be disposed of by him. The party receiving a note gives the confidence and trust to the party from whom he receives it. This applies to every part of the note, as much to the amount, as to the genuineness of the signatures. The surety may safely stipulate, as such, for a certain stated amount, and limit his liability ■ to that sum. He does so, when he puts his name to an instrument wholly filled up. It is otherwise, when he puts his name to a blank piece of paper, or to a promissory note or bill of exchange the amount of which is still blank. In such a case he gives confidence to the principal, and must suffer for the misconduct of the principal in the manner of filling the blanks.
3. The evidence as to the pecuniary embarrassment of Sears was improperly admitted. It was wholly irrelevant to the question of the time of making the alteration of the note, and furnished no proper aid in deciding that question. The embarrassed circumstances of a debtor furnish no presumption that he would make a fraudulent alteration of aunóte in his hands. To admit such evidence would do great injustice to the honest, but unfortunate debtor. The rule of admitting evidence of surrounding circumstances, to which the counsel of the defendants refers is not, in our opinion, comprehensive enough to include the fact that the principal was embarrassed with debts, as a circumstance having any proper bearing upon the issue tried between these parties. For this cause, the exceptions must be sustained, and a

New trial ordered.